DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With reference to claims 1 and 15, the claims recited that the orthographic projection of the image sensing element is overlapped with the orthographic projection of the touch wirings, however further recites that the image sensing elements are Claims 2-11 are rejected as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Patent Publication No. 2018/0005007; hereinafter Du) in view of Wang et al. (US Patent Publication No. 2019/0050096; hereinafter Wang).
With reference to claim 1, Du discloses a display panel (300) (see Figs. 1, 48-50), comprising:
a substrate (011), a display film layer (in teaching display array substrate (010) containing pixel units (012); see paragraph 86; Fig. 1, 4) located on a surface of the substrate (011) (Fig. 1, 4), and a touch film layer (90) located above the display film layer (010) (see paragraph 357; Fig. 48), the display panel including:
a fingerprint recognition film layer (2) with a plurality of image sensing element (211) arranged in an array (see paragraph 87; Figs. 1, 48), wherein an orthographic projection of the image sensing element (211) on the substrate (011) is not overlapped with an orthographic projection of a light-emitting sub-pixel (120) in the display film layer (010) on the substrate (011) (see paragraph 87; Figs. 1, 48),
wherein the touch film layer (90) includes touch wirings (see Figs. 48-49), and the touch wirings (90) is arranged at a gap between the adjacent light emitting sub-pixels (120) in the corresponding display film layer (010) (see Figs. 48-49), 

wherein the orthographic projection of the image sensing element (211) is overlapped with an orthographic projection of the tough wiring (90) arranged at the gap (see paragraphs 87, 357; Fig. 1, 48-49), 
each of the image sensing elements (211) is provided at a corresponding region close to an intersection position of the touch film layer (90) (see first and third image sensing and touch wiring projections; Figs. 48-49), and
wherein an orthographic projection of the adjacent two boundaries of the image sensing elements (211) close to the intersection position between the touch wirings (90) on the substrate is overlapped with an orthographic projection of the corresponding two adjacent touch wirings (90) on the substrate (see first and third image sensing and touch wiring projections; Figs. 48-49).
While Du illustrates the touch film layer includes wirings (90), there fails to be disclosure of the touch film layer is a grid-patterned electrode arranged by the touch wirings as recited.
Wang discloses a touch display panel (see paragraph 32; Figs. 2-3) having a display layer (20) and a touch layer (40) (see paragraph 32; Figs. 2-3), wherein the touch film layer (40) includes touch wirings (401, 403), 
Therefore it would have been obvious to one of ordinary skill in the art to allow the arrangement of the image sensing elements, the light emitting sub-pixels, and associated wirings similar to that which is taught by Wang to be carried out in an electronic device similar to that which is taught by Du to thereby improving brightness of the panel by arranging touch wirings and image sensing elements within the gap between light emitting elements sensibility of the touch panel (see Wang; paragraph 4).
 
	With reference to claim 2, Du and Wang disclose all that is required as explained above with reference to claim 1, wherein Du further discloses that an array density of the image sensing elements (211) in the fingerprint recognition film layer is equal to or smaller than an array density of the light-emitting sub-pixels (120) in the display film layer (010) (see Figs. 48-49).

With reference to claim 3, Du and Wang disclose all that is required as explained above with reference to claim 1, wherein Du further discloses 


	With reference to claim 4, Du and Wang disclose all that is required as explained above with reference to claim 3, wherein Du further discloses the usage of an adhesive (70) for bonding the fingerprint recognition film layer to the display film layer (see paragraph 148; Fig. 46). 
	While disclosing the usage of an adhesive between the fingerprint film layer and the display film layer, the references fail to specifically disclose the usage of an adhesive between the fingerprint film layer and the touch film layer as recited.
The examiner takes official notice in that the knowledge of the usage of an adhesive for bonding layers of a display device is obvious and well known in the technology.
Therefore it would have been obvious to one of ordinary skill in the art to use an adhesive for bonding layers of the device as well known in the art.  The usage of such adhesive for bonding layers of the display device taught by Du and Wang would thereby provide necessary stability of the layered components.

claim 5, Du and Wang disclose all that is required as explained above with reference to claim 1, wherein Du further discloses that the fingerprint recognition film layer (211) is arranged between the substrate (010) and the touch film layer (90) (see Figs. 48-49).

With reference to claim 6, Du and Wang disclose all that is required as explained above with reference to claim 1, wherein Du further discloses that the fingerprint recognition film layer (211) is arranged between the touch film layer (90) and an encapsulation layer (014/16) for encapsulating the display film layer (010) (see paragraph 104-105; Fig. 4, 48-49).

With reference to claim 15, Du discloses a display device (see Figs. 1, 48-50), comprising:
a display panel (300), the display panel (300) including a substrate (011), a display film layer (in teaching display array substrate (010) containing pixel units (012); see paragraph 86; Fig. 1, 4) located on a surface of the substrate (011), and a touch film layer (90) located above the display film layer (010) (see paragraph 357; Fig. 48), the display panel further including:
a fingerprint recognition film layer (2) with a plurality of image sensing elements (211) arranged in an array (see paragraph 87; Figs. 1, 48), wherein an orthographic projection of the image sensing element (211) on 
wherein the touch film layer (90) includes touch wirings (see Figs. 48-49), and the touch wiring (90) is arranged at a gap between the adjacent light emitting sub-pixels (120) in the corresponding display film layer (010) (see Figs. 48-49),
wherein the image sensing elements (211) is arranged at the gap between the adjacent light-emitting sub-pixels (120) (see paragraph 87; Fig. 1, 48-49).
wherein the orthographic projection of the image sensing element (211) is overlapped with an orthographic projection of the tough wiring (90) arranged at the gap (see paragraphs 87, 357; Fig. 1, 48-49), 
each of the image sensing elements (211) is provided at a corresponding region close to an intersection position of the touch film layer (90) (see first and third image sensing and touch wiring projections; Figs. 48-49), and
wherein an orthographic projection of the adjacent two boundaries of the image sensing elements (211) close to the intersection position between the touch wirings (90) on the substrate is overlapped with an orthographic projection of the corresponding two adjacent touch wirings (90) on the 
While Du illustrates the touch film layer includes wirings (90), there fails to be disclosure of the touch film layer is a grid-patterned electrode arranged by the touch wirings as recited.
Wang discloses a touch display panel (see paragraph 32; Figs. 2-3) having a display layer (20) and a touch layer (40) (see paragraph 32; Figs. 2-3), wherein the touch film layer (40) includes touch wirings (401, 403), and the touch wiring is arranged at a gap between the adjacent light emitting sub-pixels in the corresponding display film layer (see paragraphs 37-38; Figs. 6-7), wherein the touch film layer is a grid-patterned electrode arranged by the touch wirings (401, 403) (see paragraphs 37-38; Figs. 6-7).
Therefore it would have been obvious to one of ordinary skill in the art to allow the arrangement of the image sensing elements, the light emitting sub-pixels, and associated wirings similar to that which is taught by Wang to be carried out in an electronic device similar to that which is taught by Du to thereby improving brightness of the panel by arranging touch wirings and image sensing elements within the gap between light emitting elements sensibility of the touch panel (see Wang; paragraph 4).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable Du and Wang as applied to claim 1 above, and further in view of Yang (US Patent Publication No. 2018/0211090).
With reference to claim 7, Du and Wang disclose all that is required as explained above with reference to claim 1, however fail to disclose the fingerprint recognition film is arranged at a specific region as recited.
Yang further discloses and electronic device (10) having a plurality of fingerprint sensing pixels (PS), wherein the fingerprint recognition film layer (PS) is arranged at a specific region (R) of the touch film layer (100), and the specific region (R) corresponds to an edge area, a middle lower portion and a middle upper portion of the display panel (see paragraph 18; Figs. 1-2).
Therefore it would have been obvious to one having ordinary to one skilled in the art would allow the usage of a specific region similar to that which is taught by Yang to be carried out in a device similar to that which is taught by Du and Wang to thereby reduce power consumption of the device by allowing power to be supplied to the specific region when the display is in a sleep mode (see paragraph 18).

With reference to claim 8, Du and Wang disclose all that is required as explained above with reference to claim 1, however fail to disclose the type of image sensing elements.

	Therefore it would have been obvious to allow to one of ordinary skill in the art to allow the usage of a semiconductor element in a device similar to that which is taught by Du and Wang to thereby provide function of the image sensing element as well known in the art.

With reference to claim 9, Du, Wang, Yang disclose all that is required as explained above with reference to claim 8, wherein Yang further discloses that wherein the image sensing element (PS) is a CMOS image sensing element (in teaching the usage of capacitive sensing elements; see paragraph 23).


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable Du, Wang, and Yang as applied to claim 9 above, and further in view of Wang et al. (US Patent Publication No. 2014/0048854).
With reference to claim 10, Du, Wang, and Yang disclose all that is required as explained above with reference to claim 9, wherein Yang fail to specifically disclose the size of the image sensing element as recited.

Therefore it would have been obvious to one of ordinary skill in the art to set a size of the image sensing element similar to that which is taught by Wang et al. to be carried out in a device similar to that which is taught by Du and Wang to allow the sensing elements to be of desired size to increase detection ability of the image sensing elements to thereby provide optimum results.


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable Du, and Wang as applied to claim 1 above, and further in view of Wang et al.
With reference to claim 11, Du and Wang disclose all that is required as explained above with reference to claim 1, however fail to specifically disclose the size of the image sensing element as recited.
Wang et al. further discloses that a pixel density of the image sensing element rages from 300 to 800 ppi (in disclosing size of image sensing elements in relation to pixel unit size; see paragraphs 85-86).



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YANG et al. (US2016/0350577) discloses the usage of a CMOS capacitive sensor that can sense fingerprint features (see paragraph 25).
QIN et al. (US2017/0140193) discloses a fingerprint sensor density of 300 or more sensing terminals per unit inch (see paragraph 65).
LIANG (US2017/0285778) discloses an electronic display device having a touch panel and a fingerprint sensor having an adhesive coupling therein between (see paragraphs 49, 55, 80; Figs. 2-3).


Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625